Case: 21-60028     Document: 00516395958         Page: 1     Date Filed: 07/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       July 15, 2022
                                  No. 21-60028
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   Seni Ouedraogo,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A216 271 046


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Seni Ouedraogo, a native and citizen of Burkina Faso, petitions for
   review of the decision by the Board of Immigration Appeals (BIA) dismissing
   his appeal from the denial of his application for asylum, withholding of
   removal, and relief under the Convention Against Torture (CAT). We do


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60028       Document: 00516395958          Page: 2    Date Filed: 07/15/2022




                                     No. 21-60028


   not consider his arguments challenging the standard of review applied by the
   BIA and the sufficiency of its reasons, as he did not exhaust those issues in a
   motion to reconsider. See Martinez-Guevara v. Garland, 27 F.4th 353, 359-
   60 (5th Cir. 2022). Nor do we consider his challenge to the BIA’s denial of
   his motion to remand, which he abandons by failing to adequately brief it. See
   Fed. R. App. P. 28(a)(8); Rui Yang v. Holder, 664 F.3d 580, 589 (5th Cir.
   2011).
            With respect to his claims for asylum and withholding of removal,
   Ouedraogo challenges the findings by the BIA and immigration judge (IJ) that
   he failed to show that the Burkinabe government condones or is completely
   helpless to prevent violence against gay men. See Wang v. Holder, 569 F.3d
   531, 536 (5th Cir. 2009); Sanchez-Amador v. Garland, 30 F.4th 529, 533 & n.3
   (5th Cir. 2022). While he contends that the IJ erred by either failing to
   address or giving insufficient weight to relevant evidence, the IJ was not
   required to “acknowledge every piece of evidence,” Martinez-Guevara, 27
   F.4th at 362, and we are not permitted to reweigh it, Mirza v. Garland, 996
   F.3d 747, 753 (5th Cir. 2021).
            Even if Ouedraogo is correct that the evidence supports a finding that
   the Burkinabe government condones or is completely helpless to prevent
   violence against gay men, the ability to draw such a conclusion from the
   evidence “is not enough,” Sanchez-Amador, 30 F.4th at 533, to satisfy the
   “highly deferential” substantial evidence standard, Nasrallah v. Barr, 140 S.
   Ct. 1683, 1692 (2020). The record also contains evidence that supports the
   IJ’s contrary finding, as it reflects that the country’s laws did not criminalize
   sex between gay men or discriminate based on sexual orientation, that the
   Burkinabe government rejected a 2015 proposal to criminalize homosexual
   acts and gay marriage, and that there were no reports of governmental or
   societal violence against LGBTI groups. The IJ’s finding was supported
   further by Ouedraogo’s testimony that he did not report the attacks to



                                          2
Case: 21-60028      Document: 00516395958          Page: 3   Date Filed: 07/15/2022




                                    No. 21-60028


   authorities because he believed it would be futile. See Sanchez-Amador, 30
   F.4th at 534. Although he relies on caselaw from other circuits to argue that
   the BIA erred by failing to weigh the failure to report against his reasons for
   not reporting the attacks, he gave inconsistent testimony about those reasons.
          In sum, the conflicting evidence in the record does not compel a
   conclusion contrary to the BIA’s.          See Ramirez-Mejia v. Lynch, 794
   F.3d 485, 493-94 (5th Cir. 2015); Revencu v. Sessions, 895 F.3d 396, 401 (5th
   Cir. 2018); Kane v. Holder, 581 F.3d 231, 236 (5th Cir. 2009). Further, the
   record reflects that the BIA stated and applied the correct legal standard.
   Therefore, even if the IJ did misstate the law, as Ouedraogo contends, the
   error did not impact the BIA’s analysis. See Wang, 569 F.3d at 536.
          Finally, Ouedraogo contends with respect to his claim for relief under
   the CAT that the BIA failed to consider evidence that a de facto government
   in Burkina Faso was aware of his torture.           His argument does not
   acknowledge that the evidence was raised for the first time before the BIA or
   offer any authority suggesting that the BIA was required to consider it. Nor
   does it acknowledge that the BIA considered the evidence and concluded that
   it was inadequate to show entitlement to relief under the CAT, in the context
   of denying his motion to remand. He shows no error.
          The petition is DISMISSED in part and DENIED in part.




                                          3